UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 08-6737



UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.


TERESA MAYS, a/k/a Toreatha A. Beaty,

                Defendant - Appellant.


Appeal from the United States District Court for the District of
South Carolina, at Rock Hill. Cameron McGowan Currie, District
Judge. (0:97-cr-00105-CMC-1)


Submitted:   August 21, 2008                 Decided:   August 27, 2008


Before WILLIAMS, Chief Judge, and KING and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Teresa Mays, Appellant Pro Se. James Chris Leventis, Jr., OFFICE
OF THE UNITED STATES ATTORNEY, Columbia, South Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Teresa Mays appeals the district court’s order denying

her 18 U.S.C. § 3582(c)(2) (2000) motion for sentence reduction.

We   have   reviewed   the   record   and   find   no   reversible   error.

Accordingly, we affirm for the reasons stated by the district

court. United States v. Mays, No. 0:97-cr-00105-CMC-1 (D.S.C. Apr.

24, 2008).     We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.


                                                                 AFFIRMED




                                      2